Citation Nr: 0837504	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected brain syndrome associated with brain trauma and 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to July 30, 2002, and as 50 percent 
disabling from July 30, 2002.

2.  Entitlement to an increased evaluation for service-
connected panhypopituitarism, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Los Angeles, California.  In February 1994, the RO 
denied the veteran's claims of entitlement to increased 
ratings for service-connected post-traumatic encephalopathy, 
evaluated as 30 percent disabling, and hypopituitarism, 
evaluated as 10 percent disabling.  The veteran appealed, and 
in April 2000, the Board remanded the claims for additional 
development.

In February 2003, the RO increased the rating for post-
traumatic encephalopathy (recharacterized as "chronic brain 
syndrome associated with brain trauma and post-traumatic 
stress disorder" in May 1996) to 50 percent, effective from 
July 30, 2002. However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In its February 2003 decision, the 
RO recharacterized the veteran's hypopituitarism as 
panhypopituitarism, and continued the 10 percent rating for 
this disability.  The veteran appealed all denials.

The case was again remanded in December 2005 so that the 
veteran could be afforded his requested hearing before the 
Board.  The record reflects that the veteran was provided 
with this hearing in July 2006.  In a May 2007 decision, the 
Board, in pertinent part, remanded the issues listed on the 
first page of this document for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In July 2006, a personal hearing was held before a Veterans 
Law Judge who is not currently employed by the Board.  A 
transcript of this hearing is of record.  In October 2008, 
the Board sent the veteran a letter informing him that the 
Veterans Law Judge who presided at his hearing in July 2006 
was no longer employed by the Board and asking him if he 
wished to attend another hearing before a Veterans Law Judge 
who would render a determination in his case.

In correspondence received by the Board in October 2008, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.

In light of these circumstances, the case is hereby REMANDED 
following action:

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Los 
Angeles, California (or in the 
alternative, a videoconference hearing, if 
he so desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




